Exhibit 10-nn
 
 
 
AMERICAN TELEPHONE AND TELEGRAPH COMPANY
BENEFITS PROTECTION TRUST
WITH
WACHOVIA BANK OF NORTH CAROLINA, N.A., AS TRUSTEE
 
Amended and Restated
 
AMERICAN TELEPHONE ANDTELEGRAPH COMPANY
TRUST AGREEMENT
 


 
               THIS AGREEMENT, amended and restated as of the 17th day of
November, 1993, between American Telephone and Telegraph Company, a New York
corporation (the "Company"), and Wachovia Bank of North Carolina, N.A., a
national banking association (the "Trustee").
W I T N E S S E T H :
WHEREAS, the Company and the Trustee had previously entered into an agreement
(the "Agreement") to provide certain assurance to senior managers of the
Company, effective May 1, 1992; and
 
WHEREAS, the Company and the Trustee desire to make certain changes to the
Agreement to address the funding and administration intended under the
Agreement; and
 
WHEREAS, the Company and the Trustee desire to amend and restate the terms of
the Agreement to address the issues associated with such funding and
administration; and
 
WHEREAS, the Company has incurred and expects to continue to incur certain
unfunded retirement income liabilities and benefit obligations to or with
respect to all current employees who, as of December 18, 1991 or thereafter,
were at an employment band of Senior Manager or above (or equivalent salary
grade level), all future employees who are at any time at an employment band of
Senior Manager or above) (or equivalent salary grade levels), all retired Senior
Managers (or retired employees at equivalent salary grade levels) who are
receiving a service or disability pension under the AT&T Management Pension Plan
and were at equivalent salary grade levels at the time of their retirement, and
all former employees who between December 18, 1991 and November 17, 1993,
inclusive, were at an employment band of Senior Manager and above (or equivalent
salary grade levels) (collectively, the "Participants") pursuant to the terms of
certain retirement and nonqualified plans or arrangements presently or hereafter
identified in Schedule A to this Agreement (hereinafter the "Plan" or "Plans");
and
 
WHEREAS, the Company desires to provide additional assurance to such
Participants and their surviving spouses, beneficiaries or estates under the
Plans (collectively, the "Beneficiaries") that their unfunded retirement rights
and benefit entitlements under the Plans will in the future be met or
substantially met by application of the procedures set forth herein; and
 
WHEREAS, the Company wishes to establish separate accounts which will include
investment earnings and adjustments for charges, expenses and cash flow on
assets attributable with respect to the contributions to each such account
(hereinafter the "Accounts") with respect to each Plan or group of Plans (as
identified in Schedule A) in order to provide a source of payments under the
terms of such Plans; and
 
WHEREAS, amounts credited to each Account, as determined by the Company from
time to time in its sole discretion, other than during a Potential Change in
Control Period and upon a Change in Control, and the earnings thereon shall be
used by the Trustee solely in satisfaction of the liabilities of the Company
with respect to the Participants and the Beneficiaries in the Plans covered
under the respective Accounts, and expenses as provided herein, and such
utilization shall be in accordance with the procedures set forth herein; and
 
WHEREAS, the Company desires to grant additional powers to the Trustee during a
Potential Change in Control Period and upon a Change in Control in order to
provide the Participants and their Beneficiaries with some measure of security
during those events; and
 
WHEREAS, except as expressly provided in this Agreement, upon satisfaction of
all liabilities of the Company with respect to Participants and their
Beneficiaries payable from a particular Account, the balance, if any, remaining
in such Account shall be allocated to other Accounts established under this
Agreement in accordance with the procedures set forth herein; and
 
WHEREAS, except as otherwise expressly provided in this Agreement, upon
satisfaction of all liabilities of the Company with respect to all Participants,
and their Beneficiaries under the Plans, the balance, if any, remaining in the
Accounts shall revert to the Company, provided, however, that all amounts in
such Accounts shall at all times be subject under this Agreement to the claims
of the Company's creditors as hereinafter provided;
 
NOW, THEREFORE, in consideration of the premises and mutual and independent
promises herein, the parties hereto covenant and agree to amend and restate
their Agreement as follows:
 
ARTICLE I
Establishment of Trust
 
1.1 The Company hereby establishes with the Trustee a Trust consisting of such
sums of cash, marketable securities and such other property acceptable to the
Trustee as shall, in accordance with Article II, be paid or delivered to the
Trustee and the earnings and profits thereon. All such cash, marketable
securities and other property, all investments made therewith and proceeds
thereof, less the payments or other distributions which, at the time of
reference, shall have been made by the Trustee, as authorized herein, are
referred to herein as the "Trust Fund" and shall be held by the Trustee, IN
TRUST, in accordance with the provisions of this Agreement.
 
1.2 The Trustee shall hold, manage, invest and otherwise administer the Trust
Fund pursuant to the terms of this Agreement. The Trustee shall be responsible
for contributions actually received by it and such other obligations as it
undertakes hereunder. The amount of each contribution by the Company to the
Trust Fund shall be determined in the sole discretion of the Company, subject to
the terms of this Agreement requiring contributions during a Potential Change in
Control Period and upon a Change in Control (as each term is defined in Section
2.7 of this Agreement).
 
1.3 Subject to the provisions of Article X of this Agreement, the Company and
the Trustee agree that the Trust created herein shall not be revocable by the
Company. The Trust established hereunder is intended to be a grantor trust
within the meaning of Section 671 of the Internal Revenue Code of 1986, as
thereafter amended, and all property contributed to the Trust and interest and
other income earned on the investments of the Trust shall be held in trust in
accordance with this Agreement, but shall be considered the property of, and
taxable to, the Company.
 
1.4 To the extent provided in this Agreement, the Trustee shall maintain in an
equitable manner a separate bookkeeping Account for each Plan or group of Plans,
as provided in Schedule A hereto, in which it shall keep a separate record of
the interest of such Participant or Beneficiary under each Plan and Account
under the Trust Fund. For purposes of this Agreement, the interest of each
Participant and Beneficiary payable from the Trust Fund with respect to any Plan
shall be determined by multiplying the Participant's or Beneficiary's vested
benefit under the Plan (as of the date the Participant and Beneficiary becomes
entitled to payments under the Plan) by the ratio obtained by dividing the total
assets for the Account (as determined in accordance with Article IV of this
Agreement) in which the Plan is included by the total vested liabilities for all
Plans included within such Account. The Company's Corporate Vice President -
Investment Management, shall certify to the Trustee at the time of each
contribution to the Trust Fund the amount of such contribution being made in
respect of each Account established under this Agreement. If the Trust Fund
receives contributions in excess of the amounts initially contributed pursuant
to Section 2.1, the Trust Fund shall be revalued by the Trustee as of the last
business day of each calendar quarter (or more frequently, at the request of the
Company) at current market values, as determined by the Trustee. At the
discretion of the Company, each Participant in each Plan with respect to which
an Account has been established or his Beneficiary shall be entitled to receive
from the Company, or such person as is designated by the Company ("delegate"), a
semi-annual statement of his entitlement with respect to each such Plan and
Account. During a Potential Change in Control Period and upon a Change in
Control, such statements shall be provided on a quarterly basis and shall be
required to be sent by the Trustee to such Participants (or their Beneficiaries,
if applicable).
 
ARTICLE II
Funding of the Trust
 
2.1 Concurrently with the execution of this Trust, the Company is delivering to
the Trustee, to be held in trust hereunder, the sum of one-hundred dollars
($100) in cash with respect to each of the Plans identified in Schedule A hereto
to be administered and disposed of by the Trustee as provided herein. In
addition, subject to Section 2.2, the Company may from time to time contribute
additional cash, marketable securities (including securities of the Company) or
other property reasonably acceptable to the Trustee to be allocated between and
among the Accounts as designated by the Company's Corporate Vice President -
Investment Management.
 
2.2 Concurrently with the execution of this Trust and thereafter in accordance
with Section 4.3, the Company shall provide to the Trustee all reasonably
required information necessary for the Trustee to determine the Company's (and
its affiliates') liabilities and obligations under the Plans and shall update
such information from time to time as requested by the Trustee. If the Company
does not provide updated information to the Trustee within a reasonable period
of time following any request, the Trustee shall use its best estimate to
determine the Company's (and its affiliates') obligations and liabilities under
the Plans. The Trustee shall be protected in determining the amount of the
Company's (and its affiliates') obligations and liabilities under the Plans so
long as the Trustee acts in good faith in arriving at its best estimate. The
Trustee shall not perform any calculations with respect to such information
unless directed to do so by the Company, but shall be required to perform such
calculations during a Potential Change in Control Period and upon a Change in
Control as provided herein. Upon the occurrence of a Potential Change in Control
and a Change in Control, the Trustee shall determine, in accordance with Section
2.5 hereof, based upon the last valuation available to the Trustee with respect
to the vested and nonvested liabilities of the Company (and its affiliates)
under the Plans, the aggregate amount which will be sufficient to fund the
Company's (and its affiliates') obligations and liabilities to pay the vested
and nonvested benefits due to Participants or Beneficiaries pursuant to the
Plans, plus the amount of one million dollars ($1,000,000) to provide for
expenses, including, but not limited to, legal expenses, administrative
expenses, and other costs of maintaining the Trust Fund (the aggregate amount
necessary to fund the Company's and its affiliates' liabilities under the Plans
and the expense amount shall collectively be referred to herein as the "Full
Funding Amount" and is more fully defined in Section 2.5 of this Agreement). The
determination by the Trustee shall include reasonable estimates and adjustments
for events occurring subsequent to such last valuation. The Trustee shall give
notice to the Company of such Full Funding Amount as soon as possible but in any
event not later than fifteen (15) days after each occurrence of a Potential
Change in Control and a Change in Control. Not later than thirty (30) days after
each occurrence of a Potential Change in Control and a Change in Control, the
Company shall deliver to the Trustee an amount of cash (or marketable securities
acceptable to the Trustee and having a fair market value equal to such amount as
determined by the Trustee, or some combination thereof) equal to the Full
Funding Amount.
 
2.3 During a Potential Change in Control Period and upon a Change in Control,
the Trustee shall, every three months from the last day of the month in which
occurs each such Potential Change in Control and Change in Control, whichever is
applicable, unless the Full Funding Amount shall theretofore have been returned
to the Company pursuant to Article III hereof, recalculate the Full Funding
Amount as of the end of the month immediately preceding such three-month
interval date as if the Potential Change in Control or Change in Control had
occurred at the end of such month. Not later than thirty (30) days after each
three-month interval date, the Trustee shall give notice to the Company as to
the fair market value of assets then held in the Trust as of the end of such
three-month interval date. As soon as possible following completion of the
recalculation but in any event not later than forty-five (45) days after each
three-month interval date, the Trustee shall give notice to the Company of (i)
such recalculated Full Funding Amount, (ii) the additional payment to the
Trustee (if any) required from the Company by the following sentence, (iii) the
distribution to the Company (if any) required from the Trustee upon the
Company's written request pursuant to the last sentence of Section 2.4  
hereof, and (iv) all information required to be set forth in any
currently-required Payment Schedule described in Section 2.6 hereof. If such
recalculated Full Funding Amount exceeds the fair market value of the assets
then held in the Trust as determined by the Trustee, the Company shall promptly
(and in no event later than ten (10) days from the date of notice of any
underfunding from the Trustee) pay to the Trustee an amount in cash (or
marketable securities (including securities of the Company) reasonably
acceptable to the Trustee or any combination thereof) equal to such
underfunding. The Trustee shall have the duty, obligation and authority, by
whatever means necessary, including, without limitation, by means of commencing
a lawsuit against the Company, to collect any part of such amount which the
Company fails to contribute to the Trust Fund in a timely manner.
 
2.4 Notwithstanding the foregoing, if, other than during a Potential Change in
Control Period and prior to a Change in Control, the fair market value of the
assets then held in the Trust, as determined by the Trustee in its sole
discretion, is more than 125 percent of any such recalculated Full Funding
Amount, exclusive of the $1,000,000 for expenses as more fully described in
Section 2.2 hereof, the Trustee, upon receipt of a written request from the
Company's Corporate Vice President - Investment Management, shall distribute to
the Company such requested amount in excess of 125 percent of the Full Funding
Amount, exclusive of the $1,000,000 for expenses ("Excess Funds"). During a
Potential Change in Control Period and upon the occurrence of a Change in
Control, Excess Funds, if any, shall be used and applied by the Trustee to
expenses and other costs of maintaining the Trust Fund and shall not be returned
to the Company.
 
2.5 The Full Funding Amount, based on the best information available (including,
when necessary, estimates and forecasts) to the Trustee, shall be an amount
equal to the net present value of the amount of any vested and nonvested
payments, including any payments that would be accelerated by reason of any
potential or actual change in control (as defined in the respective Plans),
under the Plans determined, to the extent applicable, as if the potential or
actual change in control referred to therein had occurred on the date as of
which the Full Funding Amount is calculated, and shall include an additional sum
of one million dollars ($1,000,000) as described in Section 2.2 of this
Agreement. For the purpose of calculating the Full Funding Amount (other than
the one million dollar ($1,000,000) portion for expenses), all Participants who
have previously retired or terminated from the active employment of the Company
and its affiliates shall be assumed to have retired (if eligible) or terminated
employment on the date of the Potential Change in Control or Change in Control.
Net present value and liabilities under the Plans shall be determined in a
manner consistent with the assumptions utilized by the Company under the
Company's qualified defined benefit pension plan applicable to management
employees (the "Pension Plan"), unless the terms of a specific Plan direct use
of different assumptions, in which case such different assumptions shall be used
solely with respect to the Plan to which they pertain. During a Potential Change
in Control Period and upon a Change in Control, the Pension Plan or Plan
assumptions utilized immediately prior to the Potential Change in Control or
Change in Control, as the case may be, shall remain in effect for the duration
of this Agreement, unless assumptions resulting in a greater benefit to
Participants under the Plans are uniformly adopted with respect to the Pension
Plan or Plans, in which case the latter assumptions shall be utilized for
purposes of this Agreement.
 
2.6 Contemporaneously with each payment by the Company pursuant to Section 2.1,
or 2.3 hereof (other than the initial payment of one-hundred dollars ($100) for
each of the Plans), the Company shall deliver Payment Schedules (containing
information with respect to a Participant's or Beneficiary's entitlement under
the Plans, as described in Section 2.5 hereof) to each Participant, Beneficiary
(if applicable) and the Trustee; provided, however, that at the request of the
Company, or during a Potential Change in Control Period and upon a Change in
Control, the Trustee shall prepare and deliver such Payment Schedules to
Participants (or their Beneficiaries, if applicable) and to the Company.
 
2.7 For purposes of this Agreement, the terms set forth below shall be defined
as follows:
 
(a) "Change in Control" shall mean the occurrence of any of the following
events: (1) an acquisition (other than directly from the Company) of any voting
securities of the Company (the "Voting Securities") by any "Person" (which shall
mean any "person" or "group," in each case within the meaning of Section 13(d)
or 14(d) of the Securities Exchange Act of 1934, as amended (the "1934 Act")
immediately after which such Person is a "Beneficial Owner" (within the meaning
of Rule 13d-3 promulgated under the 1934 Act, provided, however, that such
Person shall be deemed to be the "Beneficial Owner" of all shares that any such
Person has the right to acquire pursuant to any agreement, arrangement or
understanding or upon exercise of conversion rights, warrants, options or
otherwise, without regard to the sixty day period referred to in such Rule) of
twenty percent (20%) or more of the combined voting power of the Company's then
outstanding Voting Securities; provided, however, in determining whether a
Change in Control has occurred, Voting Securities which are acquired in a
"Non-Control Acquisition" (as hereinafter defined) shall not constitute an
acquisition which would cause a Change in Control. A "Non-Control Acquisition"
shall mean an acquisition by (A) an employee benefit plan (or a trust forming a
part thereof) maintained by (i) the Company or (ii) any corporation or other
Person of which a majority of its voting power or its equity securities or
equity interest is owned directly or indirectly by the Company (a "Subsidiary"),
(B) the Company or any Subsidiary, or (C) any Person in connection with a
"Non-Control Transaction" (as defined below). For purposes of this Agreement,
the entities identified in Subparagraphs "(A)", "(B)" and "(C)" of this Section
2.7(a)(1) shall be referred to as "Related Persons."
 
(2) The date when the individuals who, as of the date hereof, are members of the
Board of Directors (the "Board") of the Company (the "Incumbent Board"), cease
for any reason to constitute at least two-thirds of the Board; provided,
however, that if the election, or nomination for election by the Company's
stockholders, of any new director was approved by a vote of at least two-thirds
of the Incumbent Board, such new director shall, for purposes of this Agreement
be considered as a member of the Incumbent Board; provided, further, however,
that no individual shall be considered a member of the Incumbent Board if such
individual initially assumed office as a result of either an actual or
threatened "Election Contest" (as described in Rule 14a-11 of Regulation 14A
promulgated under the 1934 Act) or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board (a "Proxy
Contest") including by reason of any agreement intended to avoid or settle any
Election Contest or Proxy Contest; or
 
(3) Approval by stockholders of the Company of:
 
(A) A merger, consolidation or reorganization involving the Company, unless
 
(i) the stockholders of the Company immediately before such merger,
consolidation or reorganization own, directly or indirectly immediately
following such merger, consolidation or reorganization, at least seventy-five
percent (75%) of the combined voting power of the outstanding voting securities
of the corporation resulting from such merger, consolidation or reorganization
(the "Surviving Corporation") in substantially the same proportion as their
ownership of the Voting Securities immediately before such merger, consolidation
or reorganization;
 
(ii) the individuals who were members of the Incumbent Board immediately prior
to the execution of the agreement providing for such merger, consolidation or
reorganization constitute at least two-thirds of the members of the board of
directors of the Surviving Corporation;
 
(iii) no Person (other than the Company or any Subsidiary, any employee benefit
plan or any trust forming a part thereof) maintained by the Company, the
Surviving Corporation or any Subsidiary, or any Person who, immediately prior to
such merger, consolidation or reorganization had Beneficial Ownership of fifteen
percent (15%) or more of the then outstanding Voting Securities) has Beneficial
Ownership of fifteen percent (15%) or more of the combined voting power of the
Surviving Corporation's then outstanding voting securities; and
 
(iv) for purposes of this Agreement, the immediately preceding Subparagraphs (i)
through (iii), inclusive, shall be referred to as a "Non-Control Transaction".
 
(B) A liquidation or dissolution of the Company; or
 
(C) An agreement for the sale or other disposition of all or substantially all
of the assets of the Company to any Person (other than a transfer to a
Subsidiary).


 
Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the "Subject Person") acquired Beneficial Ownership
of more than the permitted amount of the outstanding Voting Securities as a
result of the acquisition of Voting Securities by the Company which, by reducing
the number of Voting Securities outstanding, increases the proportional number
of shares Beneficially Owned by the Subject Person, provided that if a Change in
Control would occur (but for the operation of this sentence) as a result of the
acquisition of Voting Securities by the Company, and after such share
acquisition by the Company, the Subject Person becomes the Beneficial Owner of
any additional Voting Securities which increases the percentage of the then
outstanding Voting Securities Beneficially Owned by the Subject Person, then a
Change in Control shall occur.
 
(b) "Potential Change in Control" shall mean the occurrence of any of the
following events:
 
(1) when any Person (including the Company) publicly announces an intention (A)
to acquire five percent (5%) or more of the then outstanding Voting Securities,
provided such acquisition is not by a Related Person or (B) to merge or
consolidate the Company with another entity, transfer or sell assets of the
Company, or liquidate or dissolve the Company, in each case described in this
clause (B) in a transaction that would, if completed, constitute a Change in
Control; or
 
(2) when any Person other than a Related Person
 
(A) acquires five percent (5%) or more of the then outstanding Voting
Securities, other than as a holder whose investment in the Company is eligible
to be reported on Schedule 13G pursuant to Rule 13d-1(b)(1) promulgated under
the 1934 Act (hereinafter, the "Eligible Person"), or
 
(B) initiates a tender or exchange offer to acquire such number of Voting
Securities as would result in such Person holding twenty percent (20%) or more
of the then outstanding Voting Securities, or 
 
(C) solicits proxies for votes to elect members of the Board of Directors at a
shareholders' meeting of the Company.
 
(c) "Potential Change in Control Period" shall mean the period commencing on the
date that a Potential Change in Control has occurred and ending upon:
 
(1) the date any Person who made an announcement referred to in Subparagraph
(b)(1) of this Section 2.7 publicly announces he no longer intends to take or is
no longer considering the taking of such actions;
(2) the date the Person referred to in Subparagraph (b)(1)(A) of this Section
2.7 qualifies as an Eligible Person;
 
(3) the date when any Person described in Subparagraph (b)(2) of this Section
2.7, (A) shall own less than five percent (5%) of the then outstanding Voting
Securities, (B) shall have abandoned the tender or exchange offer, or (C)
following a shareholders' meeting, shall not have elected a member of the Board,
as the case may be; or
 
(4) the date a Change in Control occurs.
 
2.8 The Board or the Chief Executive Officer of the Company shall notify the
Trustee in writing of each occurrence of a Potential Change in Control and
Change in Control. All such notices shall be provided promptly and in any event
not later than five (5) days following the occurrence of such event.
Notwithstanding the foregoing, the Trustee shall be responsible for ascertaining
whether a Potential Change in Control and a Change in Control has occurred and
the duration of the Potential Change in Control Period. The Trustee may rely on
such methods as are available to obtain notice, including reference to
periodicals of general circulation such as The Wall Street Journal and The New
York Times to determine whether a Potential Change in Control or Change in
Control has occurred and the duration of the Potential Change in Control Period
and the Company will provide to the Trustee, in a timely manner, any Proxy
Statements, Solicitation/Recommendation Statement on 14D-9 Schedules, and
information statements pursuant to Rule 14(f) of the 1934 Act, to the extent
that the Company has filed such documents pursuant to the federal securities
laws and copies of any initial filings and amendments thereto that the Company
receives pursuant to Sections 13(d) and 14(d) of the 1934 Act.
 
2.9 The Trustee shall be required to determine when the Potential Change in
Control Period has ended. Such determination may be made in the same manner as
provided in Section 2.8 of this Agreement. The determination as to the end of a
Potential Change in Control Period shall result in the obligations of the
parties hereto reverting to their pre-Potential Change in Control requirements.
Nothing contained in this Section 2.9 shall relieve any person of any of its
obligations under this Agreement upon a Change in Control.
 
ARTICLE III
Trust Assets Subject to Creditors
 
3.1 Notwithstanding any provision in this Agreement to the contrary, if at any
time while the Trust is still in existence the Company becomes insolvent (as
defined herein), the Trustee shall suspend the payment of all benefits from the
Trust Fund and shall thereafter hold the Trust Fund in suspense until it
receives a court order directing the disposition of the Fund; provided, however,
the Trustee may deduct its fees and expenses and other expenses of the Trust,
including taxes and the fees and expenses of any person retained by the Trustee
in connection with its administration of the Trust Fund, pending the receipt of
such court order. The Company shall be considered to be insolvent if (a) it is
unable to pay its debts as they fall due or (b) bankruptcy or insolvency
proceedings are initiated against it by its creditors or by the Company or any
third party under the Bankruptcy Act of the United States or the bankruptcy laws
of any State alleging that the Company is insolvent or bankrupt. By its approval
and execution of this Agreement, the Company represents and agrees that its
Board of Directors and Chief Executive Officer, as from time to time acting,
shall have the fiduciary duty and responsibility on behalf of the Company's
creditors to give to the Trustee prompt written notice of any event of the
Company's insolvency and the Trustee shall be entitled to rely thereon to the
exclusion of all directions or claims to pay benefits thereafter made. If, after
an event of insolvency, the Company later becomes solvent without the entry of a
court order concerning the disposition of the Trust Fund, the Company shall by
written notice so inform the Trustee and the Trustee shall thereupon resume all
its duties and responsibilities under this Agreement without regard for this
Section 3.1 until and unless the Company again becomes insolvent as such term is
defined herein.
 
3.2 The Company represents and agrees that the Trust established under this
Agreement does not fund and is not intended to fund the Plans or any other
employee benefit plan or program of the Company. Such Trust is intended to be a
depository arrangement with the Trustee for the setting aside of cash and other
assets of the Company for the meeting of part or all of its future retirement,
death, disability or other obligations to the Participants and their
Beneficiaries under the Plans. The purpose of this Trust is to provide a source
of funds from which Plan Participants and their Beneficiaries may receive
certain retirement, death, disability and deferred benefits under the Plans
payable from the respective Accounts hereunder. Further, by following the
procedures set forth herein, Plan Participants and Beneficiaries may have access
to some or all of their benefits under the Plans as such benefits become due
without having the payment of such benefits subject to the administrative
control of the Company unless the Company becomes insolvent as defined in
Section 3.1. Nothing in this Agreement shall in any way diminish the rights of
any Participant or Beneficiary to pursue rights of a general creditor with
respect to amounts payable pursuant to the Plans. The Company represents that
the Plans are not qualified nor are they intended to qualify under Section 401
of the Internal Revenue Code of 1986 and therefore are not subject to any of the
Internal Revenue Code requirements applicable solely to tax-qualified plans.
 
ARTICLE IV
Trust Fund Administration
 
4.1 Except for the records dealing solely with the Trust Fund and its
investment, which shall be maintained by the Trustee, the Trustee shall be
furnished by the Company with and shall maintain such Participant records
necessary to perform its obligations under this Agreement; provided, however,
that in the absence of such records, the Trustee shall be entitled under this
Agreement to rely on the most recent information and data that is available or
as may be provided by the Participant or Beneficiary. At the request of the
Company, or, during a Potential Change in Control Period and upon a Change in
Control, the Trustee shall also prepare and distribute Participants' statements
and shall be responsible for providing information with respect to payments to
Participants and their Beneficiaries and shall perform such other duties and
responsibilities as set forth in this Agreement or as otherwise determined by
the Trustee as necessary or advisable consistent with the purposes of this
Trust.
 
4.2 Upon contribution by the Company to the Trust (other than for the initial
contribution as provided in Section 2.1), or as soon thereafter as practicable
but in any event not later than 30 days after a Potential Change in Control and
a Change in Control, the Company shall furnish to the Trustee all information
necessary for the Trustee to determine the Company's (and each of its
affiliates') separate liabilities and obligations under the Plans with respect
to each Participant in each Plan, including any benefits payable after the
Participant's death and the recipient of same. During a Potential Change in
Control Period and a Change in Control, the Company shall regularly, at least
quarterly, furnish revised updated information to the Trustee. Based on the
foregoing information, at the request of the Company or during a Potential
Change in Control Period and upon a Change in Control, the Trustee shall prepare
an annual estimated benefits statement in respect of each Participant and shall
furnish a copy of same to the Participant or his Beneficiary and to the Company.
In the event the Company refuses or neglects to provide updated Participant
information, as contemplated herein, the Trustee shall be entitled to rely upon
the most recent information furnished to it by the Company or a Participant (or
Beneficiary) and may make appropriate adjustments for events occurring
subsequent to the date with respect to which the most recent information
pertains.
 
4.3 Upon the written direction of the Company's Executive Human Resources
Department to the Trustee that a Participant's benefits under a Plan have become
payable or, if the Company's Executive Human Resources Department fails to
provide such notification within twenty (20) days of the event entitling the
Participant to a distribution, upon the written direction to the Trustee and the
Company by the Participant or Beneficiary of a deceased Participant, the
Trustee, upon review of the Plans and such other information as it shall deem
relevant and determination by the Trustee that such amount is properly payable
under the Plans, shall prepare a certification to the Company and Participant
that a Participant's benefits under a Plan have become payable. Such
certification shall include the amount of such benefits, the manner of payment
and the name, address and social security number of the recipient and, to the
extent necessary, shall be updated quarterly or upon receipt by the Trustee of a
notice of a benefit change under a Plan from the Company. Upon the Trustee's
determination of the amount payable from the Trust Fund (in accordance with the
method described in Section 1.4 of this Agreement) and the appropriate federal,
state and local tax amount to be withheld from such amount, the Trustee shall
commence distributions from the Trust Fund in accordance with the terms of the
applicable Plan to the person or persons so indicated and to the Company with
respect to taxes required to be withheld and the Trustee shall charge the
Accounts established hereunder for the Participant's benefits and tax payments;
provided, however, that in the event the Company notifies the Trustee that a
Participant is entitled under one or more of the Plans to receive a distribution
in the form of shares of stock of the Company, or the Trustee makes such
determination, the Trustee shall distribute stock of the Company from the assets
of the Trust Fund or may purchase, on the open market or from the Company, as
determined by the Trustee, at fair market value, the requisite number of shares
with the cash distribution to the Participant attributable to the Plan requiring
distribution in shares of Company stock. The Trustee shall deliver the shares to
the Participant as soon as practicable following the purchase and registration
of such shares in the name of the Participant. The Company shall have full
responsibility for the payment of all withholding taxes to the appropriate
taxing authority and shall furnish each Participant or Beneficiary and the
Trustee with the appropriate tax information form evidencing such payment and
the amount thereof. The Trustee shall also furnish a copy of the tax withholding
certification to the Participant or to the Beneficiary of a deceased
Participant.
 
4.4 All benefits payable from the Trust Fund to a Participant or his Beneficiary
under any Plan shall be paid solely from the Account within this Trust Fund in
which such Plan has been assigned by the Company as described in Schedule A to
this Agreement. Upon the satisfaction of all vested liabilities under a specific
Account in respect of Participants and Beneficiaries for whom Plan benefits are
payable from such Account, the Company's Corporate Vice President - Investment
Management shall prepare a certification to the Trustee showing the balance, if
any, remaining in the particular Account attributable to the Plans covered by or
under such Account. Such balance shall thereupon be reallocated ratably by the
Company's Corporate Vice President - Investment Management to the remaining
Account under this Agreement in the ratio that unfunded vested liabilities in
respect of each such Participant and Beneficiary payable from such other Account
bear to the total unfunded vested liabilities to all such Participants and
Beneficiaries payable from such other Account. Upon the satisfaction of all
vested and nonvested liabilities of the Company (and its affiliates) under the
Accounts for Participants and Beneficiaries, the Company's Corporate Vice
President - Investment Management shall prepare a certification to the Trustee,
verified by the Trustee, and the Trustee shall thereupon hold or distribute the
Trust Funds in accordance with the written instructions of the Company's Vice
President - Investment Management. The Company shall not be entitled to a return
of assets contributed to the Trust Fund prior to the Company's insolvency, as
defined in Section 3.1, except in the following limited circumstances: (a) upon
termination of this Agreement pursuant to Article X; (b) upon the existence of
Excess Funds, to the limited extent described in Section 2.4, and then only to
the extent of such Excess Funds; (c) upon the satisfaction of all vested
liabilities of the Company (and its affiliates') under the Plans in respect of
Participants and Beneficiaries eligible for payment from the Accounts hereunder;
or (d) upon conclusion of the Potential Change in Control Period (provided that
a Change in Control has not occurred), but only to the extent of amounts
contributed on or after the occurrence of the Potential Change in Control and
any earnings thereon. The Trustee shall have no responsibility for determining
whether any Participant or Beneficiary has died and shall be entitled to
reasonably rely upon information furnished by the Company. All certifications
and reallocations required to be performed by the Company under this Section 4.5
shall be performed by the Trustee during a Potential Change in Control Period
and upon a Change in Control or at any time upon request of the Company. In the
event the Trustee is to provide certifications or reallocations under this
Section 4.5, all notices and information otherwise shall also be provided to the
Company.
 
4.5 (a) The Company reserves the right to transfer to the Trust Fund paid-up
life insurance, retirement income or annuity policies or contracts on or for the
life or lives of any Participant or Participants eligible for benefits from an
Account established hereunder, or to direct the Trustee to purchase any such
policies or contracts on or for the life or lives of any such Participant or
Participants out of the amounts credited under one or more of the Accounts. The
Trustee shall hold such policies or contracts, and each Beneficiary designation
under such policies or contracts shall indicate the name of the Trustee or its
successors. Any such policy or contract shall be an asset of the Trust Fund
subject to the claims of the Company's creditors in the event of insolvency, as
specified in Section 3.1. The proceeds of any life insurance policy shall upon
the death of the insured Participant be credited to the Accounts established
under this Agreement ratably by the Trustee in the ratio that unfunded
liabilities (as determined pursuant to Section 2.5) in respect to each such
Participant and Beneficiary payable from an Account bear to the total unfunded
liabilities to all such Participants and Beneficiaries payable from all such
Accounts, or, upon direction by the Company's Corporate Vice President -
Investment Management, may be used by the Trustee to purchase additional life
insurance as described herein, and shall be an additional source of benefits, if
any, available for payment to Participants and Beneficiaries or estates as
provided under the respective Plan or Plans. If, upon the death of the
Participant, the balance remaining to the credit of such Participant in an
Account is not required to be paid to the Participant's Beneficiary or estate
under the terms of the Plan, such balance shall be reallocated to other
Participants eligible for benefits from the Accounts in accordance with Section
4.5.
 
(b) Premium notices with respect to policies owned by the Trustee shall be
delivered by the insurance carrier to the Trustee, with a copy to the Company.
Premiums on policies owned by the Trustee may be paid out of contributions to
the Trust Fund by the Company, or, at the request of the Company, paid directly
by the Company. All policies and/or annuity contacts held by the Trustee shall
be endorsed, to the extent available, to provide for an "Automatic Premium Loan"
against the cash values thereof in the event of any default in the payment of
premiums thereon. If any premium due on any insurance policy owned by the
Trustee is not otherwise fully paid or waived by the premium due date, the
Trustee may in its sole discretion pay that premium or any portion thereof
ratably from funds available in the Trust Fund. If the Trustee determines that
the amount in the Trust Fund is insufficient to pay the full premium or elects
not to reduce the assets of the Trust Fund by the amount of premium required,
the Trustee shall immediately notify the Company of the insufficiency or unpaid
amount, and shall afford the Company the opportunity to pay such premium. If the
Company fails to pay all of the insufficiency or unpaid amount within five days
after the premium due date, the Trustee shall have no further obligation with
respect to such policy.
 
4.6 Nothing provided in this Agreement shall relieve the Company of its
liabilities to pay the retirement, death, disability, deferred or other benefits
provided under the Plans except to the extent such liabilities are met by
application of Trust Fund assets. It is the intent of the Company to provide
that the assets attributable to each Account established hereunder shall satisfy
in whole or in part the Company's legal liability under the Plans in respect of
the Participant for whom such Account has been established.
 
ARTICLE V
Notices to Trustee
 
5.1 The Company shall provide the Trustee with a certified copy of the Plans at
the time of execution of this Agreement and shall deliver copies of all
amendments thereto and of the resolutions of the Board approving all amendments
thereto, promptly upon their adoption. After the execution of this Agreement,
the Company shall promptly file with the Trustee a certified list of the names
and specimen signatures of the officers of the Company and any delegate
authorized to act for it and the names of all Participants and Beneficiaries.
The Company shall promptly notify the Trustee of the addition or deletion of any
person's name to or from such list, respectively. Until receipt by the Trustee
of notice that any person is no longer authorized so to act, the Trustee may
continue to rely on the authority of the person. All certifications, notices and
directions by any such person or persons to the Trustee shall be in writing
signed by such person or persons. The Trustee may rely on any such
certification, notice or direction purporting to have been signed by or on
behalf of such person or persons that the Trustee believes to have been signed
thereby. The Trustee may rely on any certification, notice or direction of the
Company that the Trustee believes to have been signed by a duly authorized
officer, agent of the Company or Participant (or Beneficiary of a deceased
Participant). The Trustee shall have no responsibility for acting or not acting
in reliance upon any notification believed by the Trustee to have been so signed
by a duly authorized officer or agent of the Company. The Company shall be
responsible for keeping accurate books and records with respect to the employees
of the Company, their compensation and their rights and interests in the Trust
Fund under the Plans.
 
5.2 The Company shall make its contributions to the Trust in accordance with the
terms of this Agreement and the Trustee shall add such contributions to the
Trust Fund, and subject to Section 6.6 hereof, the Trustee shall administer such
additional assets in accordance with the terms of this Agreement, including
crediting all investment earnings, income on assets and adjustments for charges,
expenses and cash flows on assets to the Account in which the contributions
subject to such earnings and adjustments have been credited.
 
5.3 Subject to the provisions of Sections 2.4 and 7.2, to the extent the
Company's contribution for expenses of administering the Trust (as provided in
Section 2.2) are inadequate to pay the Trustee's fees and expenses, the Company
(and its affiliates) shall indemnify and hold harmless the Trustee from and
against any and all claims, liabilities or expense, including without
limitation, advances for or prompt reimbursement of reasonable fees and expenses
of counsel and other agents retained by it, incurred by the Trustee with respect
to holding, managing, investing, the taking or refraining from taking any
actions hereunder or otherwise administering the Trust Fund, other than by its
negligence or willful misconduct.
 
ARTICLE VI
Trust Investments
 
6.1 The Trustee shall not be liable in discharging its duties hereunder,
including without limitation its duty to invest and reinvest the Fund, if it
acts without negligence, in good faith and in accordance with the terms of this
Agreement and any applicable Federal or state laws, rules or regulations.
 
6.2 Subject to appointment of an Investment Manager pursuant to Section 6.6, or
the Company and the Trustee having mutually agreed in a separate writing that
the Trustee shall have and exercise investment discretion with respect to Trust
Fund assets, the Company's Corporate Vice President - Investment Management
shall have complete discretion with respect to the investment of such assets at
all times other than during a Potential Change in Control Period and upon a
Change in Control, and shall direct the Trustee accordingly. During a Potential
Change in Control Period and upon a Change in Control, the Trustee shall have
and exercise sole investment discretion with respect to all assets of the Trust,
including the power to appoint or terminate an Investment Manager (who may be an
affiliate of the Trustee), as more fully described in Section 6.6. Subject to
the foregoing, the Trustee (or the Company's Corporate Vice President -
Investment Management or Investment Manager, to the extent applicable) shall
have the power in investing and reinvesting the Trust Fund in its sole
discretion:
 
(a) To invest and reinvest in any property, real, personal or mixed, wherever
situated and whether or not productive of income or consisting of wasting
assets, including without limitation, common and preferred stocks, bonds, notes,
debentures (including convertible stocks and securities but not including any
stock or security of the Trustee, an Investment Manager (as provided in Section
6.6 of this Agreement) or any affiliate thereof), leaseholds, mortgages,
certificates of deposit or demand or time deposits (including any such deposits
with the Trustee), shares of investment companies and mutual funds, interests in
partnerships and trusts, insurance policies and annuity contracts (in accordance
with Section 4.6 hereof), and oil, mineral or gas properties, royalties,
interests or rights, without being limited to the classes of property in which
trustees are authorized to invest by any law or any rule of court of any state
and without regard to the proportion any such property may bear to the entire
amount of the Trust Fund;
 
(b) To invest and reinvest all or any portion of the Trust Fund collectively
through the medium of any common, collective or commingled trust fund that may
be established and maintained by the Trustee, subject to the instrument or
instruments establishing such trust fund or funds and with the terms of such
instrument or instruments, as from time to time amended, being incorporated into
this Agreement to the extent of the equitable share of the fund in any such
common, collective or commingled trust fund;
 
(c) To retain any property at any time received by the Trustee;
 
(d) To sell or exchange any property held by it at public or private sale, for
cash or on credit, to grant and exercise options for the purchase or exchange
thereof, to exercise all conversion or subscription rights pertaining to any
such property and to enter into any covenant or agreement to purchase any
property in the future;
 
(e) To participate in any plan of reorganization, consolidation, merger,
combination, liquidation or other similar plan relating to property held by it
and to consent to or oppose any such plan or any action thereunder or any
contract, lease, mortgage, purchase, sale or other action by any person;
 
(f) To deposit any property held by it with any protective, reorganization or
similar committee, to delegate discretionary power thereto, and to pay part of
the expenses and compensation thereof and any assessments levied with respect to
any such property so deposited;
 
(g) To extend the time of payment of any obligation held by it;
 
(h) To hold uninvested any moneys received by it, without liability for interest
thereon, until such moneys shall be invested, reinvested or disbursed;
 
(i) To exercise all voting or other rights with respect to any property held by
it and to grant proxies, discretionary or otherwise;
 
 (j) To manage, administer, operate, insure, repair, improve, develop, preserve,
mortgage, lease or otherwise deal with, for any period, any real property or any
oil, mineral or gas properties, royalties, interests or rights held by it
directly or through any corporation, either alone or by joining with others,
using other Trust assets for any such purposes, to modify, extend, renew, waive
or otherwise adjust any provision of any such mortgage or lease and to make
provision for amortization of the investment in or depreciation of the value of
such property;
 
(k) To employ suitable agents and counsel, who may be counsel to the Company or
the Trustee, and to pay their reasonable expenses and compensation from the
Trust Fund to the extent not paid by the Company;
 
(l) To cause any property held by it to be registered and held in the name of
one or more nominees, with or without the addition of words indicating that such
securities are held in a fiduciary capacity, and to hold securities in bearer
form;
 
(m) To settle compromise or submit to arbitration any claims, debts or damages
due or owing to or from the Trust, respectively, to commence or defend suits or
legal proceedings to protect any interest of the Trust, and to represent the
Trust in all suits or legal proceedings in any court or before any other body or
tribunal; provided, however, that the Trustee shall not be required to take any
such action unless it shall have been indemnified by the Company to its
reasonable satisfaction against liability or expenses it might incur therefrom;
 
(n) To organize under the laws of any state a corporation or trust for the
purpose of acquiring and holding title to any property which it is authorized to
acquire hereunder and to exercise with respect thereto any or all of the powers
set forth herein;
 
(o) To appoint or discharge an Investment Manager (as provided in Section 6.6);
 
(p) Upon reasonable notice, to acquire the assets in the Trust Fund, in whole or
in part, by substituting assets of equal or greater value and investment quality
to such assets reacquired, provided such substitute assets may properly be held
by the Trustee under the terms of this Agreement. No substitution of assets
shall be permitted unless, immediately following such substitution, all Plans
funded pursuant to Section 2.2 of this Agreement are funded at an amount equal
to or greater than the funded amount immediately prior to such substitution of
assets;
 
(q) To use Trust Fund assets to purchase shares of Company stock; provided, that
shares of Company Stock shall not become assets of the Trust Fund unless such
shares would be treated as issued and outstanding under the laws of the
Company's state of incorporation; and
 
(r) To invest and reinvest all or any portion of the Trust Fund in futures and
option contracts in accordance with applicable law; and
 
(s) To purchase annuity contracts from a licensed insurance company as an
investment for assets of the Trust Fund or for purposes of distributing annuity
contracts to Participants and Beneficiaries as provided under the Plans; and
 
(t) Generally, to do all acts, whether or not expressly authorized, that the
Trustee (or the Company or Investment Manager, to the extent applicable) may
deem necessary or desirable for the protection of the Trust Fund; and
 
(u) To invest the assets of the Trust Fund in such other investments as may be
permitted by applicable law, provided such investments are consistent with the
intent and purpose of the Trust.
 
6.3 No person dealing with the Trustee shall be under any obligation to see to
the proper application of any money paid or property delivered to the Trustee or
to inquire into the Trustee's authority as to any transaction.
 
6.4 (a) The Trustee shall distribute cash or property from the Trust Fund in
accordance with Article IV hereof.
 
  (b) The Trustee may make any distribution required hereunder by mailing its
check for the specified amount, or delivering the specified property, to the
person to whom such distribution or payment is to be made, at such address as
may have been last furnished to the Trustee, or if no such address shall have
been so furnished, if so directed by the Company, by crediting the account of
such person or by transferring funds to such person's account by bank or wire
transfer.
 
6.5 If at any time there is no person authorized to act under this Agreement in
behalf of the Company, the Board or its delegate shall have the authority to act
hereunder.
 
6.6 (a) The Company's Corporate Vice President - Investment Management (other
than during a Potential Change in Control Period and upon a Change in Control)
or the Trustee (during a Potential Change in Control Period and upon a Change in
Control) may from time to time in the exercise of their fiduciary
responsibilities under this Agreement appoint one or more Investment Managers to
manage all or any portion of the Trust Fund and, with respect to such portion,
to direct the Trustee with respect to effecting investment transactions on
behalf of the Trust Fund and exercising such other powers as may be granted to
Investment Managers hereunder. Other than during a Potential Change in Control
Period and upon a Change in Control, the Company's Corporate Vice President -
Investment Management shall give prompt written notice to the Trustee of any
such appointment, upon which the Trustee shall rely until it receives from the
Company's Corporate Vice President - Investment Management written notice of the
termination of such appointment. In each case where such an appointment is made,
the Company's Corporate Vice President - Investment Management or the Trustee,
as the case may be, shall determine the assets of the Trust Fund to be allocated
to the Investment Manager from time to time and the Company's Corporate Vice
President - Investment Management, if applicable, shall issue appropriate
instructions to the Trustee with respect thereto.
 
(b) For the purpose of this Agreement, the term "Investment Manager" shall mean
a person (who shall not be a participant in any of the Plans) or entity
described as follows: An investment manager who has been appointed by the
Company (or by the Trustee during a Potential Change in Control Period and upon
a Change in Control) pursuant to this Agreement to serve as such hereunder and
who is and has acknowledged in writing that he is (A) a fiduciary with respect
to the Plans; and (B) either (1) an investment advisor registered under the
Investment Advisors Act of 1940, (2) a bank, as defined in the Investment
Advisors Act of 1940, (3) a state or federally chartered savings bank, savings
and loan association or other thrift  
institution, or (4) an insurance company qualified under the laws of more than
one state to manage, acquire or dispose of the assets of the Trust Fund.
 
(c) The appointment of an Investment Manager by the Company's Corporate Vice
President - Investment Management shall become effective on the date specified
in such authorization but not before delivery of such authorization to the
Trustee.
 
(d) Any Investment Manager who is appointed hereunder must furnish the Trustee
with a written acknowledgment of the facts set forth in Section 6.6(b).
 
(e) To the extent that the Trust Fund or any portion thereof is subject to the
control of an Investment Manager, the Trustee (i) shall not have exclusive
management and control over that portion of the Trust Fund; (ii) shall not
invest or otherwise manage and control that portion of the Trust Fund which is
under the management and control of such Investment Manager; (iii) shall take
investment action only upon the written instruction of such Investment Manager;
and (iv) shall be subject to the directions of such Investment Manager properly
given pursuant to this Agreement. Purchase and sale orders may be placed by such
Investment Manager directly with brokers and/or dealers without the intervention
of the Trustee, and, in such event, the Trustee's sole obligation shall be to
make payment for purchased assets and deliver those assets that have been sold
when advised of the transaction. To the extent that an Investment Manager has
been appointed by the Company's Corporate Vice President - Investment Management
prior to the earlier of a Potential Change in Control Period and a Change in
Control, the Trustee shall not have any duty concerning the investment of the
portion of the Trust Fund managed by such Investment Manager or to review or
make any recommendation of its own with respect to the making or retention of
any such investment prior to the earlier of a Potential Change in Control Period
and a Change in Control. Thereafter, the Trustee shall have the duty to question
the soundness of such Investment Manager's instructions and shall review and
make recommendations with respect to investments. The Trustee shall have no
liability to any person for any action taken or omitted in accordance with any
directions given by the aforementioned Investment Manager, or for the failure of
such Investment Manager to give such directions prior to the earlier of a
Potential Change in Control Period and a Change in Control. Thereafter, the
Trustee shall be liable for any such action or inaction.
 
(f) All restrictions imposed by Article VI upon the Trustee concerning the
Trustee's dealings in stock of the Company and the Company's right to direct
investments and all duties of care and prudence also shall apply to any
Investment Manager.
 
ARTICLE VII
Trust Fees and Expenses
 
7.1 The Company shall pay any Federal, state or local taxes on the Trust Fund,
or any part thereof, and on the income therefrom.
 
7.2 The Company shall pay to the Trustee its reasonable expenses for the
management and administration of the Trust Fund, including, without limitation,
advances for or prompt reimbursement of reasonable expenses of counsel and other
agents employed by the Trustee, and reasonable compensation for its services as
Trustee hereunder, the fee schedules of which shall be agreed upon in advance
from time to time by the Company's Corporate Vice President - Investment
Management and the Trustee in writing. Except as provided below, the Trustee
shall not deduct such fees and expenses from the assets of the Trust Fund.
During a Potential Change in Control Period or upon a Change in Control, upon
failure of the Company to pay such compensation and expenses of the Trustee, the
Trustee may satisfy such obligations out of the assets of the Trust Fund, but
only to the extent of the assets specifically contributed for the payment of
expenses pursuant to Section 2.2 or otherwise allocated for such purpose
pursuant to Section 2.4. The Trustee shall not be entitled or permitted to
reduce any Participant's benefits payable from an Account for the payment of
Trustee expenses. The Company shall remain responsible for all fees and expenses
incurred by the Trustee and not otherwise reimbursed from the Trust Fund.
 
ARTICLE VIII
Records and Accounting
 
8.1 The Trustee shall maintain records with respect to the Trust Fund that show
all its receipts and disbursements hereunder. The records of the Trustee with
respect to the Trust Fund shall be open to inspection by the Company, or its
representatives, at all reasonable times during normal business hours of the
Trustee and may be audited not more frequently than once each fiscal year by an
independent certified public accountant engaged by the Company.
 
8.2 Within a reasonable time after the close of each fiscal year of the Company
(or, in the Company's discretion, at more frequent intervals), or of any
termination of the duties of the Trustee hereunder, the Trustee shall prepare
and deliver to the Company a statement of transactions reflecting its acts and
transactions as Trustee during such fiscal year, portion thereof or during such
period from the close of the last fiscal year or last statement period to the
termination of the Trustee's duties, respectively, including a statement of the
then current value of the Trust Fund. At the request of the Company's Corporate
Vice President - Investment Management, the Trustee shall prepare and furnish to
the Company a statement of the then current value of each Account and benefit
entitlement of each Participant and Beneficiary of any Plan covered by such
Account. Any such statement by the Trustee shall be deemed an account stated and
accepted and approved by the Company, and the Trustee shall be relieved and
discharged, as if such account had been settled and allowed by a judgment or
decree of a court of competent jurisdiction, unless protested by written notice
to the Trustee within sixty (60) days of receipt thereof by the Company.
 
8.3 The Trustee shall have the right to apply at any time to a court of
competent jurisdiction for judicial settlement of any account of the Trustee not
previously settled as herein provided or for the determination of any question
of construction or for instructions. In any such action or proceeding it shall
be necessary to join as parties only the Trustee and the Company
(although the Trustee may also join such other parties as it may deem
appropriate), and any judgment or decree entered therein shall be conclusive.
 
ARTICLE IX
Resignation, Removal or Replacement of Trustee
 
9.1 Provided that a Potential Change in Control or a Change in Control has not
occurred, the Trustee may resign at any time by delivering written notice
thereof to the Company; provided, however, that no such resignation shall take
effect until the earlier of (i) sixty (60) days after the date of delivery of
such notice to the Company or (ii) the appointment of a successor trustee.
 
9.2 Provided that a Potential Change in Control or a Change in Control has not
occurred, the Trustee may be removed at any time by the Company's Corporate Vice
President - Investment Management, upon delivery to the Trustee of a certified
copy of such resolution and sixty (60) days' written notice; provided, however,
that advance written notice will not be required if (a) such notice period is
waived in whole or in part by the Trustee, (b) there has been a breach of
fiduciary duty by the Trustee, or (c) there has been a material breach by the
Trustee of the terms of this Agreement.
 
9.3 Provided that a Potential Change in Control or a Change in Control has not
occurred, upon the resignation or removal of the Trustee, a successor trustee
shall be appointed by the Company's Corporate Vice President - Investment
Management. Such successor trustee shall be a bank or trust company (i)
established under the laws of the United States or a State within the United
States, (ii) authorized to exercise trust powers, (iii) is among the 100 largest
banks in the United States, as measured by deposits or assets, (iv) which is not
an affiliate of the Company, and (v) which satisfies all minimum capital and
surplus requirements imposed by any federal or state law or regulatory agency.
Such appointment shall take effect upon the delivery to the Trustee of (a) a
written appointment of such successor trustee, duly executed by the Company, and
(b) a written acceptance by such successor trustee, duly executed thereby. Any
successor trustee shall have all rights, powers and duties granted the Trustee
hereunder.
 
                         9.4 If, within sixty (60) days after the delivery of
the Trustee's written notice of resignation pursuant to Section 9.1 hereof, a
successor trustee shall not have been appointed, the Trustee may apply to any
court of competent jurisdiction for the appointment of a successor trustee. The
date of appointment of a successor trustee shall take effect as provided in
Section 9.3.
 
9.5 During a Potential Change in Control Period and upon a Change in Control,
the Company's Corporate Vice President - Investment Management shall have no
power to remove the Trustee, but following such occurrence the Trustee may be
removed and a successor trustee appointed pursuant to the procedures hereinafter
set forth in this Section 9.5 or may resign by delivering written notice thereof
to the Company; provided, however, that no such removal shall take effect until
the effective date of appointment of a successor trustee in accordance with
Section 9.3 and no such resignation shall take effect until the later of (i)
sixty (60) days after the date of delivery of written notice to the Company or
(ii) the effective date of appointment of a successor trustee. The appointment
of a successor trustee following the Trustee's resignation or the removal of the
Trustee and appointment of a successor trustee, as described above, shall be
accomplished by the written agreement of at least sixty-five percent (65%) of
the Participants and Beneficiaries (existing at the commencement of a Potential
Change in Control Period or on the date of a Change in Control, whichever is
applicable) entitled to benefits payable (at that time or in the future) from
the Trust Fund and written notice to the Trustee. For purposes of the preceding
sentence, a Beneficiary shall be considered in calculating the sixty-five
percent (65%) requirement only after the death of the corresponding Participant.
An independent bank selected by the Trustee shall tabulate all votes under this
Section 9.5 and, upon completion of such tabulation and forwarding of certified
results satisfactory to the Trustee that the written agreement of at least
sixty-five percent (65%) of all Participants and Beneficiaries has been
obtained, the Trustee shall be removed.
 
9.6 In the event that a successor trustee shall not be appointed pursuant to
Section 9.5 hereof within ninety (90) days following the date of delivery of
written notice of removal to the  Trustee or the date of delivery of written
notice of resignation to the Company, the Trustee, in its discretion, either
shall appoint a successor trustee or shall apply to a court of competent
jurisdiction requesting that such appointment be made. Any successor trustee
appointed pursuant to Section 9.5 or this Section 9.6 shall satisfy the
successor trustee requirements set forth in Section 9.3 hereof, and such
appointment shall take effect upon the delivery to the Trustee and the Company
of a written acceptance by such successor trustee, duly executed thereby. Any
such successor trustee shall have all the rights, powers and duties granted the
Trustee hereunder.
 
9.7 Upon the removal or resignation of the Trustee and the appointment of a
successor trustee, and after the acceptance and approval of the Trustee's
account, the Trustee shall transfer and deliver the Trust Fund to such successor
together with all records pertaining to the Trust Fund and benefits payable from
the Trust Fund. Under no circumstances shall the Trustee transfer or deliver the
Trust Fund to any successor which does not satisfy the successor trustee
requirements set forth in Section 9.3 hereof.
 
ARTICLE X
Termination of Trust
 
10.1 The Trust established pursuant to this Agreement may not be terminated by
the Company prior to the first to occur of (a) satisfaction of all vested and
nonvested liabilities with respect to all Participants in the Plans and their
Beneficiaries or (b) the twenty-first anniversary of the death of the last
survivor of the Participants or Beneficiaries who are in being on the date of
this Agreement. A written certification from the Trustee that all liabilities
have been satisfied with respect to all Participants in the Plans and their
Beneficiaries shall be required prior to termination of the Trust. The Board of
Directors may terminate the Trust upon receipt of the Trustee's certification
and delivery by the Board of Directors to the Trustee of (a) a certified copy of
a resolution of the Board of Directors terminating the Trust, and (b) a written
instrument of termination duly executed and acknowledged in the same form as
this Agreement.
 
10.2 Upon the termination of the Trust in accordance with Section 10.1, the
Trustee shall, after the acceptance and approval of its account, distribute the
Trust Fund to the Company. Upon completing such distribution, the Trustee shall
be relieved and discharged. The powers and duties of the Trustee shall continue
as long as any part of the Trust Fund remains in its possession.
 
ARTICLE XI
Amendment of Trust
 
11.1 Other than during a Potential Change in Control Period and upon a Change in
Control, this Agreement may be amended, in whole or in part, at any time and
from time to time, by the Company's Corporate Vice President - Investment
Management, with the consent of the Trustee, which consent shall not be withheld
unreasonably, pursuant to a written instrument executed by the Company's
Corporate Vice President - Investment Management and the Trustee.
Notwithstanding the foregoing, prior to a termination of the Trust as and to the
extent currently provided for under Article X hereof and subject to the current
provisions of Article III hereof, no amendment of this Agreement may be made
(either prior to or following a Change in Control) which would have the effect
of (i) eliminating or reducing the Company's obligation to make contributions to
the Trust Fund in the event of a Potential Change in Control and a Change in
Control as set forth under Article II hereof, (ii) except to the extent
currently permitted under this Agreement, permitting the use of the assets of
the Trust Fund for any purpose other than providing benefits to Participants and
Beneficiaries and defraying the reasonable expenses of the Trust as currently
contemplated hereunder, or (iii) changing the current definitions of Potential
Change in Control, Potential Change in Control Period and Change in Control or
altering the current provisions of this Article XI, in each case in a manner
which is adverse to the interests of the Participants and Beneficiaries; unless,
in each such instance, any such amendment is approved in writing by at least
sixty-five percent (65%) of the Participants and Beneficiaries entitled to
benefits payable (at that time or in the future) from the Trust Fund. During a
Potential Change in Control Period and upon a Change in Control, this Agreement
may be amended only by the Trustee with the written agreement of at least
sixty-five percent (65%) of the Participants and Beneficiaries (existing at the
commencement of a Potential Change in Control Period or on the date of a Change
in Control, whichever is applicable) entitled to benefits payable (at that time
or in the future) from the Trust Fund. For purposes of the preceding sentences,
a Beneficiary shall be considered in calculating the sixty-five percent (65%)
requirement only after the death of the corresponding Participant. The Trustee
shall tabulate all votes under this Section 11.1 and, upon completion of such
tabulation and forwarding of certified results to the Company, the Agreement
shall be amended.
 
ARTICLE XII
Miscellaneous
 
12.1 This Agreement shall be construed and interpreted under, and the Trust
hereby created shall be governed by the laws of the State of New Jersey without
regard to the conflicts of law principles insofar as such laws do not contravene
any applicable Federal laws, rules or regulations.
 
12.2 Neither the gender not the number (singular or plural) of any word shall be
construed to exclude another gender or number when a different gender or number
would be appropriate.
 
12.3 No right or interest of any Participant under the Plans in the Trust Fund
shall be transferable or assignable or shall be subject to alienation,
anticipation or encumbrance, and no right or interest of any Participant or
Beneficiary in the Plans or in the Trust Fund shall be subject to any
garnishment, attachment or execution. The Trust Fund shall at all times remain
subject to claims of creditors of the Company in the event the Company becomes
insolvent as provided in Section 3.1.
 
12.4 The Company agrees that by the establishment of this Trust it hereby
foregoes any judicial review of certifications by the Trustee as to the benefit
payable to any persons hereunder. If a dispute arises between the Trustee and
the Company as to the amounts or timing of any such benefits or the persons
entitled thereto under the Plans or this Agreement, the Company agrees that such
dispute shall be resolved by binding arbitration proceedings initiated in
accordance with the rules of the American Arbitration Association and that the
results of such proceedings shall be conclusive and shall not be subject to
judicial review. It is expressly understood that pending the resolution of any
such dispute payment of benefits shall be made and continued by the Trustee in
accordance with the certification of the Trustee and that the Trustee shall have
no liability with respect to such payments, provided that such payments under
the Plans were reasonable based on all of the facts and circumstances. The
Company also agrees to pay the entire cost of any arbitration or legal
proceeding initiated under the Trust Fund including the legal fees of the
Trustee and the Plan Participant or the Beneficiary of any deceased Plan
Participant regardless of the outcome of any such proceeding.
 
12.5 This Agreement shall be binding upon and inure to the benefit of any
successor to the Company or its business as the result of merger, consolidation,
reorganization, transfer of assets or otherwise and any subsequent successor
thereto shall promptly notify the Trustee in writing of its successorship and
furnish the Trustee with the information specified in Section 5.1 of this
Agreement. In no event shall any such transaction described herein suspend or
delay the rights of Plan Participants or the Beneficiaries of deceased
participants to receive benefits hereunder.
 
12.6 This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, but all of which shall together constitute
only one Agreement.
 
12.7 Communications to the Trustee shall be sent to Wachovia Bank of North
Carolina, N.A., Employee Benefit Trust Services, 301 North Main Street,
Winston-Salem, NC 27150-3099 - Attention: Senior Vice President-Manager of Legal
Administration or to such other address as the Trustee may specify in writing.
No communication shall be binding upon the Trustee until it is received by the
Trustee. Communications to the Company shall be sent to the offices of the
Company's Corporate Vice President - Investment Management or to such other
address or person as the Company may specify in writing.
 
12.8 In the event any Participant or his Beneficiary is determined to be subject
to Federal income tax on any amount to the credit of his Account under this
Agreement prior to the time of payment hereunder, the entire amount determined
to be so taxable shall be distributed by the Trustee to such Participant or
Beneficiary. An amount to the credit of a Participant's Account shall be
determined to be subject to Federal income tax upon the earlier of: (a) a final
determination by the United States Internal Revenue Service addressed to the
Participant or his Beneficiary which is not appealed to the courts; or (b) a
final determination by the United States Tax Court or any other Federal Court
affirming any such determination by the Internal Revenue Service. The Company
may undertake at its sole expense to defend any tax claims described in this
Section which are asserted by the Internal Revenue Service against any
Participant or Beneficiary, including attorneys' fees and costs of appeal, and,
if the Company undertake to defend, the Company shall have the sole authority to
determine whether or not to appeal any determination made by the Internal
Revenue Service or by a lower court. The Company shall reimburse any Participant
or Beneficiary for any interest or penalties in respect of tax claims hereunder
upon receipt of documentation of same. Any distributions from the Trust Fund to
a Participant or Beneficiary under this Section 12.8 shall be applied to reduce
Company liabilities to such Participant and/or Beneficiary under the Plans.
 
IN WITNESS WHEREOF, the parties hereto have caused this amended and restated
Trust Agreement to be duly executed and their respective corporate seals to be
hereto affixed this 13th day of January , 1994.
 
Attest:
WACHOVIA BANK OF NORTH CAROLINA,
N.A., As Trustee

 

 
By /s/ Joe O Long
 
  Its Senior Vice President
 

 
 
Attest:
AMERICAN TELEPHONE AND TELEGRAPH
 
COMPANY
 

 
/s/ RE. Scannell
By /s/ DP Feldman

 
Its Corporate Vice
 
President - Investment
 
Management
 STATE OF NORTH CAROLINA   )ss:
   
COUNTY OF STOKES                      )
     

 
Personally appeared Joe O. Long, Senior Vice President of Wachovia Bank of North
Carolina, N.A., signer and sealer of the foregoing instrument, and acknowledged
the same to be his free act and deed as such Senior Vice President and the free
act and deed of said Company, before me.
 
 

 
/s/ Bonnie D. Hartsoe
 
Notary Public

 
 


 
STATE OF NEW JERSEY
)
                                                                 )ss:
 
COUNTY OF UNION
)
 

 
 
 
Personally appeared David P. Feldman, Corporate Vice President - Investment
Management of American Telephone and Telegraph Company, signer and sealer of the
foregoing instrument, and acknowledged the same to be his free act and deed as
such Corporate Vice President - Investment Management and the free act and deed
of said Company, before me.
 
 

 
/s/ Uday P. Shah

 
Notary Public

 
 

 
 

--------------------------------------------------------------------------------

 



 
Account A
1.
American Telephone and Telegraph Company Non-Qualified Pension Plan

 
 

2.
American Telephone and Telegraph Company Mid-Career Pension Plan

 
 

3
American Telephone and Telegraph Company Excess Benefit Plan

 
 

4.
American Telephone and Telegraph Company Senior Management Long-Term Disability
and Survivor Protection Plan

 
 

Account B
 
 

1.
American Telephone and Telegraph Company Senior Management Incentive Award
Deferral Plan

 
 

 
 

 
 

 
 

 
 

 
 

 
 

 
 

 
 